                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS



PRESIDENT AND FELLOWS OF
HARVARD COLLEGE; and
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY,

                 Plaintiffs,

          v.
                                                           Civil Action No. 1:20-cv-11283
UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; U.S.
                                                           REQUEST FOR ORAL ARGUMENT
IMMIGRATION AND CUSTOMS
ENFORCEMENT; CHAD F. WOLF, in his
official capacity as Acting Secretary of the
United States Department of Homeland
Security; and MATTHEW ALBENCE, in his
official capacity as Acting Director of U.S.
Immigration and Customs Enforcement,

                 Defendants.


                    MOTION FOR A TEMPORARY RESTRAINING ORDER

          Pursuant to Federal Rule of Civil Procedure 65, Plaintiffs move for the issuance of an

order temporarily restraining Defendants from enforcing the policy announced in United States

Immigration and Customs Enforcement’s July 6, 2020 Directive (Complaint, Ex. 1) and from

promulgating that policy as a Final Rule.

          The Directive is contrary to law, arbitrary and capricious, and an abuse of discretion. 5

U.S.C. § 706. It is also procedurally defective under the Administrative Procedure Act. Id.

§ 553. Plaintiffs will suffer immediate and irreparable harm in the absence of the requested

relief.

          Plaintiffs respectfully request that this Court schedule a hearing on this matter today, July

8, 2020, or as soon as is otherwise practicable. In support of this motion, Plaintiffs rely on the
                                                     1
accompanying Memorandum and supporting exhibits and declarations, as well as their Complaint

for Declaratory and Injunctive Relief.




Dated: July 8, 2020                           Respectfully submitted,


                                              /s/ Felicia H. Ellsworth
                                              William F. Lee (BBO #291960)
                                              Mark C. Fleming (BBO #639358)
                                              Felicia H. Ellsworth (BBO #665358)
                                              WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
                                              60 State Street
                                              Boston, MA 02109
                                              Telephone: (617) 526-6000
                                              E-mail: felicia.ellsworth@wilmerhale.com

                                              Seth P. Waxman (pro hac vice forthcoming)
                                              Paul R.Q. Wolfson (pro hac vice forthcoming)
                                              Ari Holtzblatt (pro hac vice forthcoming)
                                              WILMER CUTLER PICKERING
                                                HALE AND DORR LLP
                                              1875 Pennsylvania Avenue, N.W.
                                              Washington, D.C. 20006
                                              Telephone: (202) 663-6000

                                              Attorneys for Plaintiffs




                                              2
                                 RULE 7.1(A)(2) CERTIFICATE

       I, Felicia H. Ellsworth, hereby certify that on July 8, 2020, counsel for Plaintiffs provided

notice to and attempted to confer in good faith with counsel for the Defendants to discuss whether

it would be possible to resolve or narrow the issues that this Motion presents.



                                                     /s/ Felicia H. Ellsworth
                                                     FELICIA H. ELLSWORTH
                                 CERTIFICATE OF SERVICE

       I, Felicia H. Ellsworth, counsel for Plaintiffs, hereby certify that this document has been

filed through the Court’s ECF system and will be sent electronically to the registered participants

as identified on the Notice of Electronic Filing (NEF). This document is being sent by express

courier to the Defendants at the addresses below and by email.

       United States Department of Homeland Security
       2707 Martin Luther King Jr. Ave., S.E.
       Washington, D.C. 20528

       United States Immigration and Customs Enforcement
       500 12th St., S.W.
       Washington, D.C. 20536

       The Hon. Chad F. Wolf
       Acting Secretary of Homeland Security
       United States Department of Homeland Security
       2707 Martin Luther King Jr. Ave., S.E.
       Washington, D.C. 20528

       Matthew Albence
       Acting Director of United States Immigration and Customs Enforcement
       United States Immigration and Customs Enforcement
       500 12th St., S.W.
       Washington, D.C. 20536




                                                     /s/ Felicia H. Ellsworth
                                                     FELICIA H. ELLSWORTH
